


110 HR 3226 IH: New Opportunities for Fuel Efficient

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3226
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Ms. DeLauro (for
			 herself, Mr. Larson of Connecticut,
			 Mr. Murphy of Connecticut,
			 Mr. Courtney,
			 Mr. McDermott,
			 Mr. Hinchey, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To enable States to acquire hybrid motor vehicles to
		  satisfy certain fleet acquisition requirements.
	
	
		1.Short titleThis Act may be cited as the
			 New Opportunities for Fuel Efficient
			 Fleets Act.
		2.Hybrid motor vehicle
			 acquisition by StatesSection
			 507(o) of the Energy Policy Act of 1992 (42 U.S.C. 13257(o)) is amended by
			 adding at the end the following new paragraph:
			
				(3)(A)For purposes of this
				subsection, a hybrid motor vehicle shall be considered an alternative fueled
				vehicle when acquired by a State if publicly available fueling facilities that
				dispense E85 fuel are not convenient or accessible in the State.
					(B)For purposes of this paragraph, the
				term hybrid motor vehicle means a new qualified hybrid motor
				vehicle, as defined in section 30B(d)(3) of the Internal Revenue Code of 1986
				that—
						(i)achieves at least 25 percent better
				fuel economy ratings than comparable gasoline fueled vehicles, as determined by
				the Secretary; or
						(ii)achieves at least 10 percent better fuel
				economy ratings than comparable gasoline fueled vehicles, and is determined by
				the Secretary to be appropriate for consideration as an alternative fueled
				vehicle under this paragraph, on the basis of improved emissions, availability,
				or technological
				innovation.
						.
		
